       Case 9:19-cv-00188-DWM Document 17 Filed 10/27/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION



AARON BAY,                                           CV 19-188-M-DWM

                    Plaintiff,

       vs.                                                   ORDER

STEWART TITLE GUARANTY
COMPANY,

                    Defendant.


     The parties having filed a stipulation for dismissal pursuant to Rule 41 (a),

     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.
                     :-I-
     DATED thi~ day of October, 2020.




                                                            olloy, District Judge
                                                            District Court




                                         1
